TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2016



                                     NO. 03-15-00368-CV


                                   Laura Pressley, Appellant

                                                v.

                                Gregorio “Greg” Casar, Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the amended final judgment signed by the trial court on July 23, 2015,

which incorporated the terms of its orders granting summary judgment and sanctions. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s amended final judgment.     Therefore, the Court affirms the trial court’s

amended final judgment. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.